For Immediate Release News Release Endo Contact: D.E. Shaw Contact: Charles A. Rowland, Jr. Finsbury Group: 610-558-9800 Andy Merrill / Tripp Kyle – New York andy.merrill@finsbury.com tripp.kyle@finsbury.com +1 ENDO PHARMACEUTICALS AND THE D.E. SHAW GROUP AGREE TO SETTLEMENT CHADDS FORD, PA and NEW YORK, April 30, 2008 – Endo Pharmaceuticals Holdings, Inc. (NASDAQ: ENDP) and the D.E.Shaw group, a global investment management firm, today announced that they have reached an agreement under which Endo’s Board of Directors will nominate William F. Spengler at the 2008 Annual Meeting of Stockholders to serve as a member of the Company’s Board of Directors.The D.E.Shaw group, which owns approximately 13.2 million shares of the Company’s common stock, has agreed to vote all of its shares in favor of the election of each of the Board’s nominees.The Board of Directors is being increased to eight members, effective June 26, 2008. Mr.
